       Case 5:18-cv-00153-SWW Document 83 Filed 09/23/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

BRAD PAUL SMITH                                                      PLAINTIFF

V.                             No. 5:18CV00153-SWW

CORNELIUS CHRISTOPHER, Captain,
Varner Supermax, et al.                                           DEFENDANTS


                                  JUDGMENT

      Consistent with the order entered on this day, this case is dismissed with

prejudice.

             DATED this 23rd day of September, 2020.

                                           /s/Susan Webber Wright
                                           UNITED STATES DISTRICT JUDGE
